                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 JASON PETERS,

                        Plaintiff,                        Civil Action No. 2:18-cv-732

        v.                                                Hon. Peter J. Phipps

 UNIVERSITY OF PITTSBURGH,                                Re: ECF Nos. 27, 30, 32, 41, 44

                        Defendant.


                                     MEMORANDUM OPINION

PHIPPS, District Judge.

       This case involves an employment dispute between the University of Pittsburgh (the

University) and its former head wrestling coach, Jason Peters. As plaintiff, Peters has sued the

University for breach of his employment contract, for due process violations, and for race

discrimination in violation of a federal civil rights statute. There are five motions pending before

the Court. Four concern the sealing or unsealing of documents based on confidentiality

provisions in the employment contract. The fifth is the University’s motion for partial judgment

on the pleadings, in which the University argues that plaintiff’s due process and race

discrimination counts fail to state a claim for relief. This memorandum opinion and the ensuring

order resolve those pending motions.

                                     STANDARDS OF REVIEW

       The four motions to seal or unseal court are not governed by the same legal standards as

the motion for judgment on the pleadings. No statute or rule of civil procedure defines the

materials that a court may consider in evaluating motions to seal or unseal. Accordingly, the

factual record for motions to seal or unseal is comprised of the information sought to be sealed or

                                                 1
unsealed, along with additional evidence admissible under the Federal Rules of Evidence. See

Rep. of Phil. v. Westinghouse Elec. Corp., 949 F.2d 653, 663 (3d Cir. 1991) (holding that a party

that “failed to offer evidence . . . to substantiate its claim that disclosure . . . would result in any

type of competitive disadvantage,” did not meet the burden to seal documents); see also Fed. R.

Evid. 1101 (setting forth the general scope and broad applicability of the rules of evidence).

        In contrast, there are specific standards that define how a court must construe the factual

record in evaluating a Rule 12(c) motion for judgment on the pleadings. As the Third Circuit has

explained, “[a] motion for judgment on the pleadings based on the defense that the plaintiff has

failed to state a claim is analyzed under the same standards that apply to a Rule 12(b)(6)

motion.” Revell v. Port Auth. of N.Y., N.J., 598 F.3d 128, 134 (3d Cir. 2010). Under those

standards, a court is to construe the allegations in the non-moving party’s pleadings as true –

regardless of whether the moving party has denied those allegations in its answer or other

pleading – to evaluate whether a claim is plausible. See DiCarlo v. St. Mary Hosp., 530 F.3d

255, 262-63 (3d Cir. 2008) (“The court will accept the complaint’s well-pleaded allegations as

true, and construe the complaint in the light most favorable to the nonmoving party, but will not

accept unsupported conclusory statements.”); see generally Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (explaining that a claim is plausible when its factual content allows the court to draw a

reasonable inference that defendant is liable for misconduct alleged); Fowler v. UPMC

Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009) (explaining that under the Rule 12(b)(6)

standard, after all of the factual and legal elements have been separated, a court must determine

whether the allegations demonstrate a plausible claim for relief); 5C Charles Alan Wright &

Arthur R. Miller, Federal Practice and Procedure §§ 1367, 1368 (3d ed. Sept. 2018 update).




                                                    2
         Because the University’s motion for judgment on the pleadings is potentially dispositive

of several counts, the factual background set forth below is based on the allegations in the

Complaint. Additional facts relevant to the motions to seal and unseal are provided in

conjunction with the analysis of those motions.

                                   FACTUAL BACKGROUND

         In 2015, plaintiff and the University entered an employment contract for plaintiff to serve

as the Head Coach of the University’s wrestling team. See Compl. ¶ 21;1 Pl.’s Employment

Contract, Ex. A to Compl. at 1, ECF No. 2. The contract set forth plaintiff’s job duties,

responsibilities, and salary, and it also contained confidentiality provisions. The contract was for

a four-year term, from July 1, 2015, until June 30, 2019, but it contained two termination clauses

under which the University could shorten the term of plaintiff’s employment. See Employment

Contract, Ex. A to Compl. at 2, 16-19. Under the first termination clause, the University could

terminate plaintiff for just cause without further financial obligation. Id. at 16-17. Under the

second termination clause, the University could terminate plaintiff without just cause, but if it

exercised that option, the University would be obligated to pay plaintiff liquidated damages,

potentially for the remainder of the contract term. Id. at 18-19.

         On January 19, 2017, the University terminated plaintiff’s employment contract, claiming

just cause for the termination. See Compl. ¶ 52. That decision followed a wrestling tournament

in Evanston, Illinois, in December 2016, at which there was a late-night incident in a hotel room

with members of the wrestling team. See id. ¶¶ 25-29, 44. One of those wrestlers called the

police, and plaintiff, who was staying at the same hotel, learned of the incident shortly after it

occurred. See id. ¶¶ 27-29. Based on his understanding from the police officers who responded



1
    All citations to the Complaint are to the unredacted version on file with the Court.
                                                   3
to the call, plaintiff believed that nothing illegal had taken place. See id. ¶¶ 30-33. Nonetheless,

in the ensuing days, plaintiff spoke with members of the wrestling team and assistant coaches,

and, as a remedial measure, plaintiff implemented a new team policy. See id. ¶¶ 34-36, 39.

Plaintiff also informed his supervisor, the Senior Associate Assistant Director of the Athletic

Department, that there had been an incident with the team in Evanston and that he had

implemented a new team policy as a result. See id. ¶¶ 37, 40. Plaintiff and his supervisor were

to “circle back” about the incident, but did not do so until January 13, 2017, after the University

had received an anonymous call reporting additional details about the incident that plaintiff had

not relayed to his supervisor. See id. ¶¶ 41-45. Over the next several days, other members of the

University’s Athletic Department and its Internal Affairs Department met with plaintiff, and

ultimately the University terminated plaintiff, claiming just cause on the grounds that plaintiff

intentionally withheld information about the incident from the University. See id. ¶¶ 48-52.

       Based on his termination, plaintiff sued the University in this action for six counts:

(I) Breach of Contract; (II) Violation of Pennsylvania’s Wage Payment and Collection Law;

(III) Liability under 42 U.S.C. § 1983 for Deprivation of Property without Substantive Due

Process; (IV) Liability under 42 U.S.C. § 1983 for Deprivation of Liberty without Due Process;

(V) Liability under 42 U.S.C. § 1983 for Deprivation of Property without Procedural Due

Process; and (VI) Racial Discrimination in Terminating a Contract. The Complaint was filed in

redacted form, and several other docket entries in this case have been filed under seal based on

the confidentiality provisions in plaintiff’s employment contract. The University answered the

Complaint and moved for judgment on the pleadings on the three due process claims (Counts III,

IV, and V) and the racial discrimination claim (Count VI).




                                                 4
                                            ANALYSIS

A.     The Motions to Seal or Unseal Documents

       This case has generated significant docket activity on whether documents should be

subject to seal. In the first six months, there were 17 docket entries consisting of motions,

briefing, and orders regarding requests to seal or unseal documents with the Court. Of the six

motions seeking either to seal or to unseal documents,2 two have been resolved, albeit

temporarily, to permit filing under seal.3 Despite the range of issues implicated in the briefing,

such as the distinction between a party’s contractual duty of confidentiality and the Court’s

independent consideration of whether a matter should be sealed, oral argument had a distilling

effect so that only one issue remains in dispute: whether the terms of plaintiff’s annual salary

from July 1, 2015, through June 30, 2019, should remain sealed. Resolution of that issue will

assist in determining which documents, if any, should remain under seal.

       There is a long-standing presumption in favor of the openness of judicial proceedings.

See Rep. of Phil., 949 F.2d at 659 (“[T]he principle that the public holds a common law right of

access to judicial proceedings and judicial records is firmly accepted in this circuit.”); Publicker

Indus., Inc. v. Cohen, 733 F.2d 1059, 1070 (3d Cir. 1984) (“A presumption of openness inheres

in civil trials as in criminal trials.”); see also Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597

(1978) (“[T]he courts of this country recognize a general right to inspect and copy . . . judicial

records and documents.”); United States v. Erie Cty., 763 F.3d 235, 238-39 (2d Cir. 2014) (“The



2
 Def.’s Mot. for Leave to File Documents Under Seal, ECF No. 7; Mot. for Leave to File
Documents Under Seal, ECF No. 20; Pl.’s Mot. to Unseal Compl., ECF No. 30; Pl.’s Mot. for
Leave to File Documents Under Seal, ECF No. 32; Def.’s Mot. for Leave to File Documents
Under Seal, ECF No. 41; Pl.’s Mot. for Leave to File Documents Under Seal, ECF No. 44.
3
 Order Granting Def.’s Aug. 3 Mot. for Leave to File Documents Under Seal, ECF No. 13;
Order Granting Def.’s Sept. 4 Mot. for Leave to File Documents Under Seal, ECF No. 24.
                                                  5
notion that the public should have access to the proceedings and documents of courts is integral

to our system of government.”); Leucadia, Inc. v. Applied Extrusion Techs., Inc., 998 F.2d 157,

161-62 (3d Cir. 1993) (citing out-of-circuit cases that also recognize “the principle that the filing

of a document gives rise to presumptive right of public access”). While openness is the

expectation, court proceedings may be sealed upon certain showings. See Littlejohn v. BIC

Corp., 851 F.2d 673, 678 (3d Cir. 1988) (“Although our courts recognize a general common law

right to inspect and to copy judicial records and documents, the right is not absolute.”).

Specifically, the party seeking to seal court information bears a heavy burden of demonstrating

(i) “that ‘the material is the kind of information that courts will protect,’” and (ii) “that

‘disclosure will work a clearly defined and serious injury to the party seeking closure.”’ Miller

v. Ind. Hosp., 16 F.3d 549, 551 (3d Cir. 1994) (quoting Publicker Indus., 733 F.2d at 1071).

        Plaintiff’s annual salary information satisfies the first element for sealing. Employee

compensation may constitute confidential business information. See In re High-Tech Emp.

Antitrust Litig., 2013 WL 163779, at *9 (N.D. Cal. Jan. 15, 2013); see also Energy Intelligence

Grp., Inc. v. Canal Barge Co. Inc., 2013 WL 12228985, at *6 (E.D. La. Oct. 28, 2013)

(recognizing the confidentiality of employee compensation). And confidential business

information is a kind of information that courts have been willing to protect through seal. See

Rep. of Phil., 949 F.2d at 663 (“[T]he potential effects of the disclosure of business information

that might harm the litigant’s competitive standing may in some cases meet the burden of the

judicial record under seal.” (quoting Rep. of Phil. v. Westinghouse Elec. Corp., 139 F.R.D. 50, 61

(D.N.J. 1991))); Leucadia, 998 F.2d at 166 (“Documents containing trade secrets or other

confidential business information may be protected from disclosure . . . [if] the need for secrecy

outweighs the presumption of access that normally attaches to such documents.”); Sabinsa Corp.



                                                   6
v. Herbakraft, Inc., 2017 WL 3331773, at *2 (D.N.J. Aug. 4, 2017) (sealing details of

manufacturing process as confidential business information).

       The second element cannot be satisfied here, however, because there is insufficient

evidence that the disclosure of plaintiff’s annual salary information would work a clearly defined

and serious injury to the University. Although the University argues that disclosure of such

information would “adversely affect [its] ability to negotiate future employment agreements and

would harm the University’s relationship with current employees,”4 the University supplies no

sworn statement or other evidence in support of that position. Moreover, courts in this Circuit

have frequently recognized that the need to preserve business information as confidential tends

to diminish with time.5 That consideration carries substantial weight here, not only because


4
 Br. in Supp. of Mot. to File Am. Answers Affirmative Defenses & Countercls. under Seal 3,
ECF No. 21.
5
  See Del. Display Grp. LLC v. LG Elecs. Inc., 221 F. Supp. 3d 495, 497 (D. Del. 2016) (“Things
that typically weigh against the necessity of sealing include that the information is old . . . .”);
Mosaid Techs. Inc. v. LSI Corp., 878 F. Supp. 2d 503, 512 (D. Del. 2012) (“Defendants have
failed to demonstrate how the disclosure of non-financial terms from . . . agreements [more than
five years old] could cause a serious injury to current or future . . . negotiations.”); Nestle Foods
Corp. v. Aetna Cas. & Sur. Co., 129 F.R.D. 483, 485 (D.N.J. 1990) (noting that the “purported
need for protection is substantially diminished where the passage of time has made such
documents stale” and deciding against offering protection to insurance policies underwritten
between seven and thirty years before 1990); Procter & Gamble Co. v. Nabisco Brands, Inc.,
111 F.R.D. 326, 331 (D. Del. 1986) (noting that the information at issue was “two to three years
old” and that the party failed to show “that disclosure of this old information at this time will
harm it”); see also Larry Pitt & Assocs. v. Lindy Law, LLP, 2018 WL 5846342, at *5 (E.D. Pa.
Nov. 7, 2018) (recommending unsealing because “the most recent of this information is nearly
three years old and . . . the [party has] been unable to . . . demonstrate any facts which suggest a
colorable basis for protection from disclosure”); Carnegie Mellon Univ. v. Marvell Tech. Grp.,
Ltd., 2013 WL 1336204, at *9 (W.D. Pa. Mar. 29, 2013) (“Disclosure of such past profit
analysis, sales figures, and other financial data has not been shown to cause the current
competitive harm that sealing is intended to prevent.”); Opperman v. Allstate N.J. Ins. Co., 2009
WL 3818063, at *9 (D.N.J. Nov. 13, 2009) (“Although Allstate undoubtedly has good reason to
prefer that these documents not become public, Allstate’s continued insistence today that the
confidentiality of these documents is imperative—five years after the termination of its business
relationship with Home Depot—lacks credibility. At the very least, these documents’ age and
attenuated bearing upon Allstate’s current operations strongly mitigate Defendants’ interest in
                                                  7
plaintiff’s contract was negotiated in 2015, but also because the University hired a new head

wrestling coach following plaintiff’s discharge. It is also noteworthy that the University has

certain responsibilities under Pennsylvania’s Right to Know Law, including the obligation to

disclose the salaries of its highest-paid 25 employees – several of whom work in the Athletic

Department. See 65 PA. STAT. AND CONS. STAT. ANN. § 67.1503 (West 2018). While the greater

does not necessarily include the lesser,6 if the salaries of higher-paid coaches must be made

public by state law, it would require evidence of a serious financial harm to the University to

justify sealing the salaries of lower-paid coaches. But the University has not come forth with

evidence of any such harm. For these reasons, the University has not satisfied the heavy burden

needed to justify sealing the salary terms in plaintiff’s employment contract. See In re Cendant

Corp., 260 F.3d 183, 196 (3d Cir. 2001) (“[C]ontinued sealing must be based on current

evidence to show how public dissemination of the pertinent materials now would cause the

competitive harm they claim.” (internal quotation marks and alterations omitted)); Mine Safety



maintaining their confidentiality.”); Zavala v. Wal-Mart Corp., 2007 WL 2688934, at *9-10
(D.N.J. Sept. 12, 2007) (“[T]he materials date back to more than three years ago, supporting the
stale nature of these documents. Accordingly, release of such stale information is unlikely to
harm any ‘future negotiations’ between Wal-Mart and third-party contractors or give Wal-Mart
competitors a future competitive advantage in hiring third-party contractors.”). But see Zenith
Radio Corp. v. Matsushita Elec. Indus. Co., Ltd., 529 F. Supp. 866, 891-92 (E.D. Pa. 1981) (“[I]t
is terribly difficult to establish, on any principled basis, temporal boundaries governing the
protection to be accorded information. While at first blush one might doubt that harm could be
caused by the disclosure of stale information, there is sense in the argument . . . that old business
data may . . . reveal a business’ current strategy, strengths, and weaknesses. It would appear that,
in the hands of an able and shrewd competitor, old data could indeed be used for competitive
purposes.”).
6
  Michael Herz, Justice Byron White and the Argument that the Greater Includes the Lesser,
1994 BYU L. Rev. 227, 227 (1994) (“The proposition that the greater includes the lesser is
tremendously attractive to lawyers and judges. It satisfies the desire for logic, proof, and
coherence. It sounds right. It is also a trap. That does not mean that it is always false. Were
that so, it would not be much of a trap. It is a trap because it is only sometimes true.”).


                                                 8
Appliances Co. v. N. River Ins. Co., 73 F. Supp. 3d 544, 562 (W.D. Pa. 2014) (“Any order of

continued sealing must be based on current evidence to show how public dissemination of the

pertinent materials will continue to cause the competitive harm claims.” (internal quotation

marks and alterations omitted); see also Olvera v. Mazzone Mgmt. Grp. Ltd., 2018 WL 2137882,

at *3 (N.D.N.Y. May 9, 2018) (denying a motion to seal confidential employee compensation

information where the moving party “failed to make a showing sufficient to overcome the

presumption of public access”). Consequently, all previously sealed docket entries shall be

unsealed on the 21st day following the date of this order.

B.     The University’s Motion for Judgment on the Pleadings on Plaintiff’s Due Process
       Claims (Counts III, IV, and V)

       The Due Process Clause of the Fourteenth Amendment provides constitutional

protections for persons when state actors deprive them of any of three rights: life, liberty, or

property. U.S. CONST. amend. XIV, § 1 (“[N]or shall any State deprive any person of life,

liberty, or property, without due process of law”). Here, plaintiff claims that the University, as a

state actor, deprived him of two of those rights – property and liberty – without due process, and

he sues the University for those alleged violations under 42 U.S.C. § 1983. See generally

42 U.S.C. § 1983 (permitting a cause of action against any person, who, under color of State law,

deprives a citizen or person within the jurisdiction of the United States of “any rights, privileges,

or immunities secured by the Constitution and laws”). Specifically, plaintiff asserts that by

terminating his employment contract, the University deprived him of a property right without

either procedural due process (Count V) or substantive due process (Count III). Plaintiff further

claims that the University’s press release created a false and defamatory impression of him,

which when coupled with his termination, deprived him of a protected liberty interest




                                                  9
(Count IV). The University counters by moving for judgment on the pleadings, arguing that it

did not deprive plaintiff of either a property or liberty interest.

        1.      Allegations of a Deprivation of a Property Interest Without Procedural Due
                Process

        In Count V, plaintiff claims that the University deprived him of a property interest

without procedural due process by terminating his employment contract. Procedural due process

guarantees the adequacy of governmental procedures used to deprive a person of life, liberty, or

property. A procedural due process claim under 42 U.S.C. § 1983 against a state actor has two

elements: (i) the deprivation of a life, liberty, or property interest (ii) without procedures

sufficient to provide due process of law. See Alvin v. Suzuki, 227 F.3d 107, 116 (3d Cir. 2000).

The first element examines whether there has been a deprivation of a constitutionally protected

interest because “no process is due if one is not deprived of ‘life, liberty, or property.’” Kerry v.

Din, 135 S. Ct. 2128, 2132 (2015); see Abbott v. Latshaw, 164 F.3d 141, 146 (3d Cir. 1998) (“It

is elementary that procedural due process is implicated only where someone has claimed that

there has been a taking or deprivation of a legally protected liberty or property interest.”). In

evaluating the second element, the Supreme Court has acknowledged that “due process is

flexible and calls for such procedural protections as the particular situation demands.” Morrissey

v. Brewer, 408 U.S. 471, 481 (1972). Those procedural protections commonly include the right

to advance notice and a meaningful opportunity to be heard. See id. at 486-88; Abbott, 164 F.3d

at 146 (“At the core of procedural due process jurisprudence is the right to advance notice of

significant deprivations of liberty or property and to a meaningful opportunity to be heard.”); cf.

Gilbert v. Homar, 520 U.S. 924, 933 (1997) (holding that the State had no constitutional

obligation to provide a pre-suspension hearing for an employee charged with a felony); Daniels

v. Williams, 474 U.S. 327, 333 (1986) (“Where a government official’s act causing injury to life,

                                                   10
liberty, or property is merely negligent, ‘no procedure for compensation is constitutionally

required.’” (quoting Parratt v. Taylor, 451 U.S. 527, 548 (1981))). In moving for judgment on

the pleadings as to Count V, the University challenges only the first element, the deprivation of a

protected property interest in his employment.

       The Supreme Court has determined that the property subject to procedural due process

protections extends beyond “actual ownership of real estate, chattels, or money.” Bd. of Regents

of State Colls. v. Roth, 408 U.S. 564, 571-72 (1972). The Third Circuit has explained that “it is

well-settled that state-created property interests, including some contract rights, are entitled to

protection under the procedural component of the Due Process Clause.” Nicholas v. Pa. State

Univ., 227 F.3d 133, 140 (3d Cir. 2000). Similarly, under Third Circuit precedent, a person may

have a property interest in public employment if that person has “more than a unilateral

expectation of continued employment,” but instead has “a legitimate entitlement to such

continued employment.” Elmore v. Cleary, 399 F.3d 279, 282 (3d Cir. 2005). Putting those

pieces together, the procedural due process protection extends to employment contracts with

units of state government, provided that the contract contains a for-cause termination clause. See

Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 538-39 (1985) (recognizing a property

interest in employment governed by a statutory for-cause protection); Unger v. Nat’l Residents

Matching Program, 928 F.2d 1392, 1399 (3d Cir. 1991) (explaining that a property interest

arises if a contract “includes a provision that the state entity can terminate the contract only for

cause”); see also Perry v. Sinderman, 408 U.S. 593, 601 (1972) (“A written contract with an

explicit tenure provision clearly is evidence of a formal understanding that supports a teacher’s

claim of entitlement to continued employment unless sufficient ‘cause’ is shown.”); cf. Biliski v.




                                                  11
Red Clay Consol. Sch. Dist. Bd. of Educ., 574 F.3d 214, 219 (3d Cir. 2009) (explaining that an

at-will employee lacks a property interest in public employment).

       Plaintiff’s contract with the University had a for-cause clause (a “just-cause” clause to be

precise), see Employment Contract, Ex. A to Compl. at 16-17, and the University is alleged to

have terminated plaintiff for just cause, see Compl. ¶ 52. Those allegations suffice to state a

deprivation of a property interest for purposes of a procedural due process claim. That is so

because, construing those allegations in the light most favorable to plaintiff, it may be reasonably

inferred that plaintiff was terminated pursuant to the just-cause clause, which confers a property

interest to plaintiff in his employment, and not the unilateral-termination clause, which allows

termination without just cause accompanied by payments of liquidated damages, see

Employment Contract, Ex. A to Compl. at 18. See Unger, 928 F.2d at 1399 (3d Cir. 1991); see

also Haywood v. Univ. of Pittsburgh, 2012 WL 591746, at *4 (W.D. Pa. Feb. 22, 2012)

(concluding that termination pursuant to a similarly structured contract did not constitute a

deprivation of constitutionally protected property interest). Because the University has not

advanced any argument as to the sufficiency of the procedural safeguards provided to plaintiff

prior to the termination of his contract, Count V survives judgment on the pleadings.

       2.      Allegations of a Deprivation of a Property Interest Without Substantive Due
               Process

       In addition to procedural protections, the Due Process Clause also contains a substantive

component that “limits what government may do regardless of the fairness of the procedures that

it employs.” Steele v. Cicchi, 855 F.3d 494, 501 (3d Cir. 2017) (quoting Boyanowski v. Capital

Area Interm. Unit, 215 F.3d 396, 399 (3d Cir. 2000)). The substantive due process protection

manifests itself differently in the context of legislative actions and non-legislative state actions.

See Nicholas, 227 F.3d at 139. Because plaintiff challenges non-legislative action, the threshold

                                                  12
inquiry is whether he “has a protected property interest to which the Fourteenth Amendment’s

due process protection applies.” United Artists Theatre Circuit, Inc. v. Twp. of Warrington, Pa.,

316 F.3d 392, 399 (3d Cir. 2003) (quoting Woodwind Estates Ltd. v. Gretkowski, 205 F.3d 118,

123 (3d Cir. 2000), abrogated on other grounds by id. at 400-01)).

        That may appear to be the same threshold inquiry as for procedural due process claims,

but there is a critical difference. As the Third Circuit has explained, “not all property interests

worthy of procedural due process protection are protected by the concept of substantive due

process.” Reich v. Beharry, 883 F.2d 239, 244 (3d Cir. 1989). Rather, to be subject to

substantive due process protections, a property interest must be “fundamental” under the United

States Constitution. Nicholas, 227 F.3d at 140, 142. And the Third Circuit has “limited non-

legislative substantive due process review to cases involving real property ownership.” Id. at

141; Newark Cab Ass’n v. City of Newark, 901 F.3d 146, 155 (3d Cir. 2018) (“[T]he only

protected property interests we have thus far deemed fundamental involved ownership of real

property.”).

        Under that legal framework, plaintiff does not state a substantive due process claim.

Plaintiff is not suing over an interest in real property; plaintiff’s alleged deprivation is the

University’s termination of his employment contract under the just-cause provision. Because

plaintiff does not claim the deprivation of real property, the University’s motion for judgment on

the pleadings is granted as to Count III. See Nicholas, 227 F.3d at 143 (determining that an




                                                   13
interest in a tenured employment with a public employer did not constitute a property interest for

substantive due process purposes).

       3.      Allegations of a Deprivation of a Protected Liberty Interest Without
               Procedural Due Process

       In Count IV, plaintiff claims that the University’s press release coupled with his

termination deprived him of a protected liberty interest under the Fourteenth Amendment. The

Third Circuit has succinctly summarized the relevant scope of this constitutional protection:

       In the public employment context, the “stigma-plus” test has been applied to
       mean that when an employer “creates and disseminates a false and defamatory
       impression about the employee in connection with his termination,” it deprives
       the employee of a protected liberty interest.

Hill v. Borough of Kutztown, 455 F.3d 225, 236 (3d Cir. 2006) (quoting Codd v. Velger, 429 U.S.

624, 628 (1977)). Under the stigma-plus test, when a public employer terminates an employee

and makes a public statement that creates a false and defamatory impression of the employee,

that employee has been deprived of a constitutionally protected liberty interest.

       At issue is the question of whether the University’s press release in connection with

plaintiff’s termination created a false and defamatory impression of plaintiff. As alleged, the

press release contained two sentences in which the University contextualized and explained

plaintiff’s termination:

       On the morning of January 13, the Pitt Athletic Department became aware of an
       incident that took place during the wrestling team’s trip to Illinois for a
       competition on December 29-30. An investigation was immediately launched
       and, while the details of that process will remain private, the university was
       compelled by its findings to make a change in the program’s leadership.

Compl. ¶ 82.

       The parties dispute whether the individual statements in the press release are false and

defamatory. Plaintiff contends that they are, and he argues that the Athletic Department likely



                                                14
became aware of the incident before January 13. The University responds that January 13 is the

date upon which it became fully aware of the incident’s scope. Plaintiff next claims that the

details of the process did not remain private and that the University was not compelled to

terminate him. But those statements issued by the University reflect its perspective. Thus, taken

individually, the statements in the press release do not rise to the level of false and defamatory

statements. See McCarthy v. Darman, 372 F. App’x 346, 351 (3d Cir. 2010) (holding that a

plaintiff’s liberty interest was not deprived by public statements that, while potentially

unflattering, were not false); see also Young v. Kisenwether, 902 F. Supp. 2d 548, 559 (M.D. Pa.

2012) (“[S]tatements concerning competency or job performance are insufficient to satisfy the

stigma requirement to state a due process deprivation of liberty interest claim.”).

       That line-by-line review does not end the inquiry because “even where a publication is

literally true,” a plaintiff may still establish falsity “by showing that a defendant ‘selectively

printed or broadcast true statements or pictures in a manner which created a false impression.’”

Graboff v. Colleran Firm, 744 F.3d 128, 136-37 (3d Cir. 2014) (quoting Larsen v. Phila.

Newspapers, Inc., 543 A.2d 1181, 1189 (Pa. 1988)). Taken as a whole, the press release contains

a critical ambiguity: whether plaintiff was terminated for the incident or for his response to the

incident. The impact on plaintiff’s reputation would be quite different if the press release is read

to suggest that he was terminated for his own direct misconduct, as opposed to that he was

terminated for a failure to notify the University of the misconduct of student-athletes under his

supervision. The former would be plausibly false and defamatory on this record; the latter would

not be. It may be that when placed in its full factual context, that ambiguity will be resolved

such that the press release is neither false nor defamatory. Based on the allegations in the

Complaint, see Compl. ¶¶ 81-82, however, it is plausible to construe the press release as



                                                  15
suggesting that plaintiff was terminated for direct involvement in the incident as opposed to his

response to the incident. Consequently, the University’s motion for judgment on the pleadings

as to Count IV is denied.

          C. The University’s Motion for Judgment on the Pleadings for Plaintiff’s Statutory
             Race Discrimination Claim (Count VI)

          In Count VI, plaintiff claims that the University terminated his employment contract

based on his race in violation of 42 U.S.C. § 1981. The University contends that Count VI fails

because it does not expressly mention 42 U.S.C. § 1983, which provides a mechanism for suing

state actors for constitutional and statutory violations.7 And without a reference to § 1983, the

University argues, Count VI does not state a claim because § 1981 does not constitute a cause of

action directly against a state actor.8 While the University’s argument accurately assesses the

legal operation of sections 1981 and 1983, the legal sufficiency of a complaint is not analyzed so

strictly at this stage; instead, the Complaint is evaluated under notice pleading standards. See

generally Fed. R. Civ. P. 8(a)(2). Under notice pleading, a plaintiff need not expressly invoke

§ 1983 to state a claim for a violation of constitutional or statutory rights. See Johnson v. City of

Shelby, 135 S. Ct. 346, 347 (2014) (“[N]o heightened pleading rule requires plaintiffs seeking

damages for violations of constitutional rights to invoke § 1983 expressly in order to state a

claim.”). Accordingly, the University’s motion for judgment on the pleadings as to Count VI is

denied.




7
 See Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979) (explaining that § 1983 “is not itself a
source of substantive rights, but a method for vindicating federal rights elsewhere conferred”);
Pearson v. Prison Health Serv., 850 F.3d 526, 534 n.2 (3d Cir. 2017).
8
 See McGovern v. City of Phila., 554 F.3d 114, 120-21 (3d Cir. 2009) (holding that no implied
private right of action exists against state actors under 42 U.S.C. § 1981).


                                                 16
                                       CONCLUSION

       For the reasons set forth in the memorandum opinion, the motions pending before the

Court are resolved as follows. Plaintiff’s Motion to Unseal the Complaint, ECF No. 30, is

GRANTED. Plaintiff’s Motion for Leave to File an Unredacted Response to University’s

Counterclaim Under Seal, ECF No. 32, is DENIED. The University’s Motion for Leave to File

its Response to Plaintiff’s Motion to Unseal Under Seal, ECF No. 41, is DENIED. Plaintiff’s

Motion for Leave to File an Unredacted Response in Opposition to University’s Motion for

Judgment on the Pleadings Under Seal, ECF No. 44, is DENIED. On the 21st day following

entry of the order accompanying this memorandum opinion, all documents previously subject to

seal shall be unsealed. The University’s Motion for Judgment on the Pleadings, ECF No. 27, is

GRANTED as to Count III, and DENIED as to Counts IV, V, and VI.


January 4, 2019                                    /s/ Peter J. Phipps
                                                   Peter J. Phipps
                                                   United States District Judge




                                              17
